Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 1 of 15 PageID: 2290



                                            [Docket Nos. 37, 38, and 42]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  SENTINEL INSURANCE COMPANY,
  LTD.,

              Plaintiff,                   Civil No. 19-20142(RMB/AMD)

              v.                                        OPINION

  CONRAD J. BENEDETTO, THE LAW
  OFFICES OF CONRAD J.
  BENEDETTO, and JOHN GROFF,

              Defendants.



 APPEARANCES:

 Menz Bonner Komar & Koenigsberg LLP
 By: Patrick D. Bonner, JR., Esq.
 125 Half Mile Road
 Suite 200
 Red Bank, NJ 07701
           Attorney for Plaintiff

 The Law Offices of Conrad J. Benedetto
 By: Conrad J. Benedetto, Esq.
 1615 S. Broad Street
 Philadelphia, PA 19148
           Attorney for Defendants

 BUMB, UNITED STATES DISTRICT JUDGE:

       Before the Court are Defendants Conrad J. Benedetto, The

 Law Offices of Conrad J. Benedetto, and John Groff’s

 (“Defendants”) Motion for Partial Summary Judgment [Docket No.

 37] and Plaintiff Sentinel Insurance Company’s (“Plaintiff” or


                                      1
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 2 of 15 PageID: 2291



 “Sentinel”) Motion for Summary Judgment [Docket No. 38], as well

 as Defendants’ Motion for Leave to File an Additional Brief

 [Docket No. 42]1. For the reasons discussed herein, Defendants’

 Motion for Partial Summary Judgment [Docket No. 37] will be

 denied, Plaintiff’s Motion for Summary Judgment [Docket No. 38]

 will be granted, and Defendants’ Motion for Leave [Docket No.

 42] will be denied as moot.

     I.     BACKGROUND

          This dispute concerns the scope of coverage provided by

 general liability policies, which Plaintiff issued to Defendant

 Conrad Benedetto, doing business as The Law Offices of Conrad J.

 Benedetto. On November 13, 2019, Plaintiff filed this action

 seeking a declaratory judgment that its general liability

 policies did not provide for a duty to defend or indemnify

 Defendants in connection with several underlying actions [Docket

 No. 1], which are described below. Thereafter, Defendants filed

 a declaratory relief and breach of contract action against

 Sentinel in the Superior Court of New Jersey. [Docket No. 1-2].

 Sentinel removed that action to this Court [see Docket No. 1],

 and the Court then consolidated that case [Conrad J. Benedetto


 1    This is the lead case in a consolidated action. The member
 case, Conrad J. Benedetto et. Al. v. Sentinel Insurance, 20-cv-
 483, concerns the same parties and was initiated by the
 Defendants in the lead case. For the purposes of this Opinion
 and its related Order, the Court will refer to the parties by
 their designation in this lead action.
                                      2
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 3 of 15 PageID: 2292



 et. Al. v. Sentinel Insurance, 20-cv-483] with this action.

 [Docket No. 8].

       Both cases concern whether the parties’ general liability

 policies require Plaintiff to defend and indemnify Defendants in

 two underlying lawsuits filed against Defendants. These two

 cases, both filed in the Superior Court of New Jersey, are Brian

 Nunez v. The Law Offices of Conrad J. Benedetto, et al., Case

 No. CAM-L-003997-18 (N.J. Super. Ct., Camden Co.) (“Nunez

 Action”), and Javier Nava v. The Law Offices of Conrad J.

 Benedetto, et al., Case No. CAM-L-004588-18 (N.J. Super. Ct.,

 Camden Co.) (“Nava Action”) (collectively, the “Actions”).

 [Docket No. 38-3, at ¶ 5]. In these two cases, both Nava and

 Nunez were clients of the Law Offices of Conrad J. Benedetto.

 [Docket No. 37-1, at ¶ 3]. They each allege that Defendant John

 Groff, then an employee of the Law Offices of Conrad Benedetto,

 made a series of unwanted sexual advances and engaged in both

 sexual harassment and solicitation of sexual relations in

 exchange for legal services. [See id.; see also Docket No. 40-

 20, at ¶ 3]. Specifically, their lawsuits allege violations of

 the New Jersey Law Against Discrimination (“NJLAD”), the New

 Jersey Consumer Fraud Act (“NJCFA”), Negligent Hiring, Negligent

 Retention, Negligent Training, Negligent Supervision,

 Negligence, and Gross Negligence. [Docket Nos. 38-10 and 38-12].

 Both actions are currently pending in state court.

                                      3
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 4 of 15 PageID: 2293



       In its present motion here, Defendants argue that

 Plaintiff’s denial of coverage was improper. Under New Jersey

 law, Defendants contend, both the Nava Action and the Nunez

 Action fall within the terms of the liability policy, and

 defense is required. Plaintiff’s motion, in contrast, argues

 that the agreements do not cover the Actions both because the

 claims are not covered whatsoever, and because the agreements’

 exclusions sections disclaims coverage for both employment and

 discrimination actions.

       The parties signed an annual general liability policy

 beginning in October 2015, and continued to do so until October

 2019. In relevant part, the 2015-2016, 2016-2017, and 2017-2018

 agreements2 all provide that:

       We (Sentinel) will pay those sums that the insured
       (The Law Offices of Conrad J. Benedetto) becomes
       legally obligated to pay as damages because of
       “bodily injury”, “property damage” or “personal and
       advertising injury” to which this insurance
       applies. We will have the right and duty to defend
       the insured against any “suit” seeking those
       damages. However, we will have no duty to defend
       the insured against any “suit” seeking damages for
       “bodily injury”, “property damage” or “personal and
       advertising injury” to which this insurance does
       not apply.

 [Docket Nos. 38-5, 38-6, and 38-7].




 2    The Nava and Nunez Actions identify conduct that occurred
 between 2016 and October 2018. Therefore, the 2018-2019
 agreement [Docket No. 38-8] and the 2019-2020 agreement [Docket
 No. 38-9] are not implicated in this matter.
                                      4
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 5 of 15 PageID: 2294



       The agreements state that they apply:

       (1) To “bodily injury” and “property damage” only
       if:
         (a) The “bodily injury” or “property damage” is
             caused by an “occurrence” that takes place in
             the “coverage territory”;
         (b) The “bodily injury” or “property damage”
             occurs during the policy period; and
         (c) Prior to the policy period, no insured listed
             under Paragraph 1 of Section C. – Who Is An
             Insured and no “employee” authorized by you to
             give or receive notice of an “occurrence” or
             claim, knew that the “bodily injury” or
             “property damage” had occurred, in whole or in
             part. If such a listed insured or authorized
             “employee” knew, prior to the policy period,
             that the “bodily injury” or “property damage”
             occurred, then any continuation, change or
             resumption   of   such  “bodily   injury”   or
             “property damage” during or after the policy
             period will be deemed to have been known prior
             to the policy period.
       (2) To “personal and advertising injury” caused by
       an offense arising out of your business, but only
       if the offense was committed in the “coverage
       territory” during the policy period.

 [Id.]. The agreements further provide that:

        “Bodily injury” means physical:
         (a) Injury;
         (b) Sickness; or
         (c) Disease
         sustained by a person and, if arising out of the
         above, mental anguish or death at any time.

 [Id.]. The agreements define “property damage” as:

       Physical injury to tangible property, including all
       resulting loss of use of that property. All such
       loss of use shall be deemed to occur at the time of
       the physical injury that caused it; or

       Loss of use of tangible property that is not
       physically injured. All such loss of use shall be


                                      5
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 6 of 15 PageID: 2295



       deemed to occur at the time of “occurrence” that
       caused it.

 [Id.]. The agreements also state that:

       “Personal and advertising injury” means injury,
       including consequential “bodily injury”, arising
       out of one or more of the following offenses:

          (a)    False arrest, detention or imprisonment;
          (b)    Malicious prosecution;
          (c)    The wrongful eviction from, wrongful entry
                 into, or invasion of the right of private
                 occupancy of a room, dwelling or premises
                 that the person occupies, committed by or on
                 behalf of its owner, landlord or lessor;
          (d)    Oral, written or electronic publication of
                 material that slanders or libels a person or
                 organization or disparages a person’s or
                 organization's goods, products or services;
          (e)    Oral, written or electronic publication of
                 material that violates a person’s right of
                 privacy;
          (f)    Copying, in your “advertisement”, a person’s
                 or organization’s “advertising idea” or
                 style of “advertisement”;
          (g)    Infringement of copyright, slogan, or title
                 of any literary or artistic work, in your
                 “advertisement”;3
 [Id.].

       Finally, the agreements contain a series of exclusions. In

 relevant part, those exclusions provide that:

       This insurance does not apply to:

          a. Expected Or Intended Injury

                (1) “Bodily injury” or “property damage”
                expected or intended from the standpoint of
                the insured. . . .


 3    An additional definition— “Discrimination or humiliation
 that results in injury to the feelings or reputation of a
 natural person”— is removed by a subsequent provision.
                                      6
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 7 of 15 PageID: 2296



               (2) “Personal     and    advertising    injury”
               arising out of an offense committed by, at the
               direction   of   or   with   the   consent   or
               acquiescence   of   the    insured   with   the
               expectation of inflicting “personal and
               advertising injury”.

                                     ***

         e. Employer’s Liability
            “Bodily injury” to:
            (1) An “employee” of the insured arising out
            of and in the course of:
                 (a)   Employment by the insured; or
                 (b)   Performing duties related to the
                       conduct of the insured’s business .
                       . . .

                                     ***

       This exclusion applies:

       (1) Whether the insured may be liable as an
       employer or in any other capacity; and
       (2) To any obligation to share damages with or
       repay someone else who must pay damages because of
       that injury.

                                     ***

       r. Employment-Related Practices4
       “Personal and advertising injury” to:
       (1) A person arising out of any “employment-
       related practices”;

                                     ***

       This exclusion applies:

         (a)    Whether the injury-causing event described
                in the definition of “employment-related
                practices” occurs before employment, during

 4    The liability agreements included an amendment which
 modified the original “employment-Related Practices” exclusion.
 The version included here reflects that amendment. [See e.g.,
 Docket No. 38-7, at 101-02]
                                      7
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 8 of 15 PageID: 2297



                employment or after employment of that
                person;
          (b)   Whether the insured may be liable as an
                employer or in any other capacity; and
          (c)   To any obligation to share damages with or
                replay someone else who must pay damages
                because of the injury.
 [Id.].

    II.   ANALYSIS

       Summary judgment shall be granted if “the movant shows that

 there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ.

 P. 56(a). A fact is “material” only if it might impact the

 “outcome of the suit under the governing law.” Gonzalez v. Sec’y

 of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012). A

 dispute is “genuine” if the evidence would allow a reasonable

 jury to find for the nonmoving party. Id.

       In determining the existence of a genuine dispute of

 material fact, a court’s role is not to weigh the evidence; all

 reasonable inferences and doubts should be resolved in favor of

 the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

 F.3d 380, 387 (3d Cir. 2010). However, a mere “scintilla of

 evidence,” without more, will not give rise to a genuine dispute

 for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

 2001). Moreover, a court need not adopt the version of facts

 asserted by the nonmoving party if those facts are “utterly

 discredited by the record [so] that no reasonable jury” could


                                      8
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 9 of 15 PageID: 2298



 believe them. Scott v. Harris, 550 U.S. 372, 380 (2007). In the

 face of such evidence, summary judgment is still appropriate

 “where the record taken as a whole could not lead a rational

 trier of fact to find for the nonmoving party.” Walsh v. Krantz,

 386 F. App’x 334, 338 (3d Cir. 2010).

       The movant has the initial burden of showing through the

 pleadings, depositions, answers to interrogatories, admissions

 on file, and any affidavits “that the non-movant has failed to

 establish one or more essential elements of its case.”

 Connection Training Servs. v. City of Phila., 358 F. App’x 315,

 318 (3d Cir. 2009). “If the moving party meets its burden, the

 burden then shifts to the non-movant to establish that summary

 judgment is inappropriate.” Id. In the face of a properly

 supported motion for summary judgment, the nonmovant’s burden is

 rigorous: it “must point to concrete evidence in the record”;

 mere allegations, conclusions, conjecture, and speculation will

 not defeat summary judgment. Orsatti v. New Jersey State Police,

 71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

 F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

 Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

 (“[S]peculation and conjecture may not defeat summary

 judgment.”). However, “the court need only determine if the

 nonmoving party can produce admissible evidence regarding a

 disputed issue of material fact at trial”; the evidence does not

                                      9
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 10 of 15 PageID: 2299



  need to be in admissible form at the time of summary judgment.

  FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).

        Under New Jersey law5, an insurance policy “is a contract

  that will be enforced as written when its terms are clear in

  order that the expectations of the parties will be fulfilled.”

  Flomerfelt v. Cardiello, 202 N.J. 432, 441 (2010). The Court

  must interpret the agreement’s language “according to its plain

  and ordinary meaning.” Voorhees v. Preferred Mut. Ins. Co., 128

  N.J. 165, 175 (1992). If the terms are unclear, the Court must

  construe those terms in favor of the insured. Flomerfelt, 202

  N.J. at 441. This construction is done to “give effect to the

  insured’s reasonable expectations.” Id. The Court must not,

  however, “write for the insured a better policy of insurance

  than the one purchased.” Walker Rogge, Inc. v. Chelsea Title &

  Guar. Co., 116 N.J. 517, 529 (1989).

        An exclusionary clause is presumptively valid and

  enforceable, so long as it is “specific, plain, clear,

  prominent, and not contrary to public policy.” Princeton Ins.

  Co. v. Chunmuang, 151 N.J. 80, 95 (1997). Nevertheless,

  exclusions should be narrowly construed, and “if there is more

  than one possible interpretation of the language, courts apply

  the meaning that supports coverage rather than the one that


  5    This Court sitting in diversity applies state law. The
  parties do not dispute that New Jersey law governs this dispute.
                                      10
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 11 of 15 PageID: 2300



  limits it.” Flomerfelt, 202 N.J. at 442. The Court will also

  consider the “clear import and intent of [the] policy’s

  exclusion.” Id. (internal quotation marks omitted). In short,

  the Court will evaluate whether a fair interpretation of the

  language is ambiguous.

        An insurer’s duty to defend the insured “is determined by

  comparing the allegations in the complaint with the language of

  the policy. When the two correspond, the duty to defend arises,

  irrespective of the claim's actual merit.” Voorhees, 128 N.J. at

  173. If the claims in the underlying complaint are ambiguous,

  the Court must resolve that doubt in favor of coverage. Id.

  Coverage will depend on whether a covered claim is made, not how

  well it is made. Id.

        Here, the question is whether the Nava and Nunez Actions

  include claims that give rise to Plaintiff’s duty to defend. As

  noted above, these cases allege violations of the NJLAD and

  NJCFA, Negligent Hiring, Negligent Retention, Negligent

  Training, Negligent Supervision, Negligence, and Gross

  Negligence. [Docket Nos. 38-10 and 38-12]. Plaintiff contends

  that these claims are not covered by the liability agreement and

  that, at most, the underlying complaints assert claims excluded

  by the agreements’ exclusions sections. Defendant argues, in

  contrast, that the Nava and Nunez plaintiffs allege Negligent

  Infliction of Emotional Distress, which requires “that the

                                      11
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 12 of 15 PageID: 2301



  emotional distress [be] so severe so as to result in physical

  manifestations of the distress.” [Docket No. 37-2, at 4; Docket

  No. 39 at 10]. So, Defendants conclude, the Nava and Nunez

  plaintiffs necessarily allege bodily injuries caused by the

  insured, which requires an insurer to provide coverage under New

  Jersey law. [Id. citing Voorhees, 128 N.J. at 180]. The Court

  will now consider each in turn.

        First, Plaintiff argues that the Nava and Nunez plaintiffs

  do not allege “bodily injury” in their underlying complaints.

  The Court agrees. As discussed above, the liability agreement

  defines “bodily injury” as “physical injury,” “sickness,” or

  “disease.” The Nava and Nunez plaintiffs allege only emotional

  or psychological injuries. [See Docket Nos. 38-10, 38-11, and

  38-12]. Thus, under a plain reading of the agreements, the Nava

  and Nunez plaintiffs do not claim bodily injury. The Court must

  also note that, although the agreements’ definition sections

  include “mental anguish” as a form of bodily injury, those

  agreements clearly do so only in the context of mental anguish

  that “aris[es] out of” physical injury, sickness, or disease.

  The underlying complaints do not allege such injury.

        Moreover, this interpretation is further supported by the

  New Jersey Supreme Court’s opinion in SL Indus., Inc. v. Am.

  Motorists Ins. Co., 128 N.J. 188 (1992). Although that dispute

  concerned age discrimination, the Court specifically considered

                                      12
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 13 of 15 PageID: 2302



  “whether emotional distress unaccompanied by physical injuries

  can be deemed within the coverage of an insurance policy

  protecting against liability for bodily injuries.” SL Indus.,

  128 N.J. at 202. It found that such allegations were not within

  coverage. Specifically, the Court concluded that “in the context

  of purely emotional distress, without physical manifestations,

  the phrase ‘bodily injury’ is not ambiguous. Its ordinary

  meaning connotes some sort of physical problem.” Id. This Court

  will apply that same rationale here.

        The SL Indus. opinion further instructed courts to analyze

  the phrase “bodily injury” on a case-by-case basis to find

  whether alleged injuries are “sufficiently akin to physical

  injuries to render the term ‘bodily injury’ ambiguous.” Id. at

  204. In analyzing this case, the Court finds that the Nava and

  Nunez Actions do not allege emotional injuries that are

  “sufficiently akin” to physical injuries. Those actions concern

  the suffering of emotional distress due to sexual harassment,

  and do not involve “bodily injury” under the liability

  agreements. Accordingly, the agreements’ “bodily injury” section

  does not impose coverage here.

        Second, Plaintiff contend that the Actions do not allege

  “physical injury to tangible property.” As an initial matter,

  however, the Court notes that Defendants have made no argument

  that the Actions assert claims for property damages. But the

                                      13
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 14 of 15 PageID: 2303



  Court is uncertain whether Defendants have conceded this point

  because their brief in opposition to Plaintiff’s Motion for

  Summary Judgment [Docket No. 39] is a nearly identical copy of

  their brief in support of their own Motion for Partial Summary

  Judgment [Docket No. 37-2]. In either event, the Court agrees

  with Plaintiff and finds that the Nava and Nunez Actions do not

  include claims for property damage. Under a plain reading of

  both the liability agreements and the relevant complaints, the

  Nava and Nunez Actions’ allegations of emotional distress are

  not property damage.

        Third, Plaintiff argues that the Nava and Nunez complaints

  do not seek damages for “personal and advertising injury.” As

  with the property damage analysis, the Court again notes that

  Defendants have made no arguments on this point. Nevertheless,

  the Court will still consider these grounds. As discussed above,

  “personal and advertising injury,” under the agreement, is

  limited to seven categories. [See supra at 6].         None of these

  seven categories are implicated in the Nava and Nunez

  complaints. Therefore, the Court finds that the Actions do not

  allege personal and advertising injuries.

        Having found that the complaints in the Nava Action and

  Nunez Action do not assert claims for bodily injury, property

  damage, or personal and advertising injury, the Court need not

  address Plaintiff’s two remaining arguments— (1) that the

                                      14
Case 1:19-cv-20142-RMB-AMD Document 43 Filed 03/22/21 Page 15 of 15 PageID: 2304



  underlying complaints do not involve an “occurrence” or

  triggering event under the agreement and (2) that, to the extent

  the Actions do allege an otherwise covered injury, those claims

  fall within various exclusions in the policy. The Court is

  satisfied that the agreements do not require coverage on other

  grounds. Accordingly, the Court finds that Plaintiff is not

  required to defend or indemnify Defendant in the Nava and Nunez

  Actions under the parties’ general liability policy.

     III. CONCLUSION

        Thus, for the foregoing reasons, Defendant’s Motion for

  Partial Summary Judgment [Docket No. 37] is DENIED and

  Plaintiff’s Motion for Summary Judgment [Docket No. 38] is

  GRANTED. In addition, Defendant’s Motion for Leave [Docket No.

  42] is DENIED AS MOOT. An appropriate Order accompanies this

  Opinion.


  Dated: March 22, 2021              s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                      15
